DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a first transistor coupled between a first supply node and an output node; a resistive device and a second transistor coupled in series between the output node and a second supply node; and a pre-driver circuitry to receive data, and to output a first control signal and a second control signal to respectively control the first transistor and the second transistor, classified in 713/340.
II. Claims 12-16, drawn to a first transistor and a second transistor to pull up voltage of a channel, wherein the first transistor is coupled in parallel to the second transistor, and a third transistor to pull down the voltage of the channel, wherein the third transistor is an N-type transistor, classified in 713/300.
III. Claims 17-21, drawn to a first pull-up (PU) transistor and a second pull-up (PU) transistor coupled in parallel between a supply node and an output node; a pull-down (PD) transistor coupled between the output node and a ground terminal; and a multiplexer to selectively output, to the supply node, one of a first voltage or a second voltage, classified in 713/300.

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because Invention I does not require “a first transistor and a second transistor to pull up voltage of a channel, wherein the first transistor is coupled in parallel to the second transistor, and a third transistor to pull down the voltage of the channel, wherein the third transistor is an N-type transistor” of Invention II; and because Invention II does not require “a first transistor coupled between a first supply node and an output node; a resistive device and a second transistor coupled in series between the output node and a second supply node; and a pre-driver circuitry to receive data, and to output a first control signal and a second control signal to respectively control the first transistor and the second transistor” of Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because Invention I does not require “a first pull-up (PU) transistor and a second pull-up (PU) transistor coupled in parallel between a supply node and an output node; a pull-down (PD) transistor coupled between the output node and a ground terminal; and a multiplexer to selectively output, to the supply node, one of a first voltage or a second voltage” of Invention III; and because Invention III does not require “a first transistor coupled between a first supply node and an output node; a resistive device and a second transistor coupled in series between the output node and a second supply node; and a pre-driver circuitry to receive data, and to output a first control signal and a second control signal to respectively control the first transistor and the second transistor” of Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because Invention II does not require “a first pull-up (PU) transistor and a second pull-up (PU) transistor coupled in parallel between a supply node and an output node; a pull-down (PD) transistor coupled between the output node and a ground terminal; and a multiplexer to selectively output, to the supply node, one of a first voltage or a second voltage” of Invention III; and because Invention III does not require “a first transistor and a second transistor to pull up voltage of a channel, wherein the first transistor is coupled in parallel to the second transistor, and a third transistor to pull down the voltage of the channel, wherein the third transistor is an N-type transistor” of Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: February 11, 2021